DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of the first species, readable on claims 1 through 15, and the first subspecies or the embodiment of Figures 6 and 7, readable on claims 1 through 9 and 11 through 15, in the reply filed on July 27, 2020 and as supplemented via the reply filed on December 15, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 and claims 16 through 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species and on the various nonelected subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2020 as supplemented via the reply filed on December 15, 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims, for example: a depression as recited in claim 8; and, “another structure” as recited in claim 13.  No new matter should be entered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the sentence of the abstract relating to the total augmentation feature density ratio is generally incomprehensible and unclear as written.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the definition of the total augmentation feature density ratio in the third sentence of paragraph [0005] as written is not at all clear and is generally incomprehensible; and, it is not at all clear which structure is intended to be encompassed by the term “another structure” as referenced in paragraph [0017] nor to what in particular that term is intended to refer.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 9 and 11 through 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 recites the limitations “wherein a total augmentation feature density ratio is defined from the first average density of augmentation features to the second average density of augmentation features” in an apparent attempt to define the total augmentation feature density ratio, but these limitations are written in such an unclear manner that the attempted definition is generally incomprehensible as written, thus 
In claim 3, it is not clear which particular length the limitation “not more than 10% of a total length between the first surface inlet end and a first surface outlet end” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by claim 3 and any claims depending therefrom. Are there plural possible total lengths since the limitation recites “a total length” instead of “the total length” (the latter being acceptable in cases where an element has one total length, given that then the total length is then an inherent feature of that element)? Also, with which element(s) is the total length associated? 
	Because the intended meaning of the term “total augmentation feature density ratio” is not at all clear as explained in greater detail above, the intended scope of protection sought by each of claims 4 and 5 is generally indeterminate.
	Each of claims 6 and 7 is comparing the density of augmentation features in the second group to “a density of augmentation features in the first group within the first region”, which renders the metes and bounds of protection sought by claims 6 and 7 unclear. In particular, it is not clear whether the latter density of augmentation features 
	With regard to claim 8 as written, it is not clear whether the qualifying limitations “integrally formed as part of one of the first surface and the second surface” are intended to refer back to only the pedestal or to both the pedestal and the depression  or to all of the trip strip, the depression, and the pedestal, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
	With regard to claim 9 as written, it is not at all clear whether the limitations “the first group of augmentation features and the second group of augmentation features include augmentation features that are the same” is intended to mean that one or more augmentation features are shared by and part of each of the first group of augmentation features and the second group of augmentation features (i.e., one or more augmentation features overlap the two groups) OR to mean that at least some of the augmentation features which are part of the first group have the same configuration as at least some of the augmentation features which are part of the second group, thus further rendering indefinite the metes and bounds of protection sought by the claims. 
	With regard to claim 11 as written, it is not clear whether a cooling flow and a hot flow are intended to be positively recited by the claim or are merely being recited as intended use limitations in the claim. 
	With regard to claim 13 as written, it is not clear which structure(s) or element(s) in particular are intended to be encompassed by the term “another structure” as recited 
	Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
.The non-application of prior art against the claims should not be construed as an indication of allowable subject matter, but rather as an indication of the extent to which the claims are deficient under 35 U.S.C. 112 such that the examiner cannot determine the patentability of the claims (or lack thereof) without undue speculation as to the meaning of the unclear term “total augmentation feature density ratio” throughout the claims and without ignoring limitations in the claims which recite the aforementioned unclear term.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763